UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-K þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended October 31, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-53051 Advanced BioMedical Technologies Inc. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) Empire State Building 350 Fifth Ave, 59th Floor New York, NY 10118 (Address of principal executive offices, including zip code.) (718) 766-7898 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.00001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes oNoþ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YesoNoþ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESþ NO o Indicate by check mark whether registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YESþNO o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YesoNoþ There was no active public trading market as of the last business day of the Company’s year-end. The aggregate market value of common stock held by non-affiliates of the registrant, computed by reference to the price at which the common equity was last sold being $1.99 on April 30, 2012 which is the last trading day of the second quarter, was approximately $26,311,084 as of April 30, 2012 (the last business day of the registrant’s most recently completed second quarter), assuming solely for the purpose of this calculation that all directors, officers and more than 10% stockholders of the registrant are affiliates. The determination of affiliate status for this purpose is not necessarily conclusive for any other purpose. As of February 13, 2013, there are 56,574,850 shares of common stock outstanding. TABLE OF CONTENTS Page Special Note Regarding Forward Looking Statements 3 PART I Item 1. Business 4 Item 1A. Risk Factors 12 Item 1B. Unresolved Staff Comments 19 Item 2. Properties 19 Item 3. Legal Proceedings 19 Item 4. Mine Safety Disclosures 19 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 19 Item 6. Selected Financial Data 21 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 32 Item 8. Financial Statements and Supplementary Data 33 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 34 Item 9A. Controls and Procedures 34 Item 9B. Other Information 35 PART III Item 10. Directors, Executive Officers and Corporate Governance 35 Item 11. Executive Compensation 38 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 39 Item 13. Certain Relationships and Related Transactions, and Director Independence 39 Item 14. Principal Accounting Fees and Services 41 Item 15. Exhibits, Financial Statement Schedules 42 2 SPECIAL NOTE REGARDING FORWARD LOOKING STATEMENTS Investors are cautioned that certain statements contained in this document, as well as some statements in periodic press releases and some oral statements of Advanced Biomedical Technologies Inc. (“ABMT”)officials during presentations about ABMT, are “forward-looking” statements within the meaning of the Private Securities Litigation Reform Act of 1995 (the “Act”). Forward-looking statements include statements that are predictive in nature, that depend upon or refer to future events or conditions, that include words such as “expects,” “anticipates,” “intends,” “plans,” “believes,” “estimates,” or similar expressions. In addition, any statements concerning future financial performance (including future revenues, earnings or growth rates), ongoing business strategies or prospects, and possible future ABMT actions, which may be provided by management, are also forward-looking statements as defined by the Act. Forward-looking statements are based on current expectations and projections about future events and are subject to risks, uncertainties, and assumptions about ABMT, economic and market factors and the industries in which ABMT does business, among other things. These statements are not guaranties of future performance and we have no specific intention to update these statements. Actual events and results may differ materially from those expressed or forecasted in forward-looking statements due to a number of factors. Although forward-looking statements in this Annual Report on Form 10-K reflect the good faith judgment of our management, forward-looking statements are inherently subject to known and unknown risks, business, economic and other risks and uncertainties that may cause actual results to be materially different from those discussed in the forward-looking statements, and Readers are urged not to place undue reliance on these forward-looking statements, which speak only as of the date of this Annual Report on Form 10-K. 3 ITEM 1.BUSINESS Organizational History Advanced BioMedical Technologies, Inc. has one direct wholly owned subsidiary, Masterise Holdings Ltd., a limited liability company organized under the laws of British Virgin Islands (“Masterise”). Masterise, owns seventy percent (70%) of the issued and outstanding equity or voting interests in Shenzhen Changhua, a company formed under the laws of the People’s Republic of China. (ABMT, Masterise, and Shenzhen Changhua are collectively referred to throughout this document as “We, “Us,” “Our” (and similar pronouns), “ABMT” and the “Company”). We were incorporated in the State of Nevada on September 12, 2006. We maintain our statutory registered agent's office at The Corporation Trust Company of Nevada, ivision Street, Carson City, Nevada 89703, and our business office is located at 350 Fifth Avenue, 59th Floor, New York, NY 10118. We have not been subject to any bankruptcy, receivership, or similar proceeding, or any material reclassification or consolidation. Our primary business is carried out by Masterise through Shenzhen Changhua, as set forth in the following diagram: Shenzhen Changhua does not have any subsidiary. Organizational History of Masterise and Shenzhen Changhua Masterise is a wholly owned subsidiary of Advanced Biomedical Technologies, Inc. Masterise is a limited liability company which was organized under the laws of British Virgin Islands (“BVI”) on May 31, 2007, and owns 70% of the capital stock of Shenzhen Changhua. Shenzhen Changhua is a limited liability company which was organized under the laws of PRC on September 25, 2002. Since their founding, Shenzhen Changhua has been involved in the development of self-reinforced, absorbable degradable screws, rods and binding wires for fixation on human fractured bones. The Company is currently involved in conducting clinical trials on its products and intends to raise additional capital to produce and market its products commercially pending approval of its products by the State Food and Drug Administration (“SFDA”) of the PRC. 4 Primary Products Our primary products include Absorbable PA Osteosynthesis Devices made of a proprietary polyamide material. These advanced materials are used in surgical screws, binding wires, rods and related medical devices for the treatment of orthopedic trauma, sports-related medical treatment, cartilage repair, and related treatments, and reconstructive dental procedures. Our devices are Self-Reinforced, Bio-absorbable, Brady-degradable internal fixation devices. At this time, ABMT is the sole patent holder of PA technologies in China, as well as the only company currently engaged in clinical trials and marketing submission for PA devices in the PRC. Our PA Screws have completed clinical trials and are pending approval by the State Food and Drug Administration of China (“SFDA”); and our PA Binding Wires are under clinical trials; and our PA Mini-Screws are under animal test. Product Characteristics: The theory of Brady-degradable PA absorbable material is based on water dissolution, that is, the material is broken down by body fluids in a predictable and carefully engineered fashion. As a bone fracture heals, the supporting implant is designed to degrade from the outer to the inner layers, inducing new bone generation in the gap left by the degrading material. Eventually, new bone is formed to occupy all of the space left by the degraded implant. Brady-degradable PA absorbable materials consist of enhanced fiber and high molecular polymers. It has high tensile, bending, and shear strengths, and is particularly suitable for patients with severe conditions, high tensile, bending, and shear strengths, and is particularly suitable for patients with severe conditions, such as fractures with light osteoporosis, severe soft tissue injury or bad blood supply, and so forth. This innovative material provides several benefits: 1. Reduces costs on all patient medical care, 2. Helps avoid the necessity for secondary surgery, 3. Enhances the performance of components constructed from these materials, 4. Improves the biological activity of components employing these materials, 5. Effectively controls the degeneration speed of the temporary support component. The Company has developed six proprietary re-absorbable polymer fixation implant product lines, including screws, pins, tacks, rods and binding wires, which provide an alternative to metal implants and overcome the limitations of first generation re-absorbable fixation devices. The Company’s product range will ultimately cover the full gamut of components featuring self-reinforced, re-absorbable, biodegradable PA macromolecule polymer materials for implantation, including human orthopedic and dental applications, as well as veterinary applications. Industry Development The fracture fixation industry has developed through three generations of materials science: The first generation internal-fracture fixation material: The first generation internal-fracture-fixer components are usually made of stainless steel, titanium and alloy. Due to their high intensity, low costs and easy machining character, these components have achieved huge success in fracture treatment and remain the most widely used internal-fracture-fixer material. However, their prominent flaws are the huge difference between metal’s elasticity co-efficient, easily causing second-time bone fracture. The metallic ion can also cause tissue inflammation, and the need of a secondary surgery to have them taken out. These flaws stimulated the development of the degradable macromolecule material. The second generation fracture fixation material: The second generation bone-fracture-fixed components are made of degradable macromolecule material, such as PLLA, PGA and PDS, etc. The disadvantage of these components is rapid self-degeneration in early stages after the initial implant. For example, the strength of SR-PLLA decreases to 10-20Mpa after 4 weeks of implantation. Therefore, the second generation bone-fracture-fixed components can be only used to treat substantial spongiosa bone fractures. 5 The third generation fracture fixation material: The third generation fracture fixation material, biodegradable fracture fixation components are currently under research by developed countries. There are many technical challenges to research in the third generation fracture fixation material field; for example, the materials must have a high degree of bio-compatibility and mechanical compatibility. They also must be of high biological activity, self-absorbable, and degeneration controllable. Product Development After careful deliberation, we selected the biodegradable screw as our first product to market. In order to replace the widely-used metal components, the new materials must meet multiple bio-consistency and mechanical-consistency requirements. Furthermore, they must also exhibit specific properties with respect to bio-activities, degradability, and controllable degradation speed. Although many macromolecule materials are degradable inside human body, relatively few provide the physical characters required for fracture fixation. Development began with selection of macromolecule materials that exhibited the desired physical characters, leading, ultimately, to our selection of polyamide. In order to achieve the desired mechanical performance and degrading speed, various chemical and physical techniques were employed to modify the bio-degradable polyamide so as to synthesize the required new bio-degradable material. This phase of our research also entailed the selection of monomer class, polymerization conditions, the mensuration of polymer molecular weight, hydrophile capability, crystal capability, the mensuration and controlled degrading speed of the polymer, the mensuration and control of the mechanical performance of the polymer, and numerous other critical considerations. Our next challenge was to identify a suitable bio-active inorganic material, and to optimize the compound and associated production conditions. It was critical that we could predict and control the bio-activities of the implanted fixture material, and to this end we used high grade and mature phosphate type bio-active materials, taking into account the preparation characteristics of the compound material, and the surface character requirements of the finished products. We also improved current technical parameters by modifying the surface character, thereby achieving critical control over the desired grain size and surface activities. The third technological hurdle involved the actual preparation and utilization of the engineered compound in conjunction with a bio-active material. Hydronium bombardment of the surface, with spread and cover techniques, was employed during this critical step in the process. This had the effect of creating a well-knit bio-active membrane on the degradable polymer’s surface, and embedding a bio-active core inside the degradable polymer stick, so as to form the bio-active degradable compound material. The final step entailed strengthening and shaping the processed compound by using directional extrusion and molding. Degradable acantha inoculators, fixation screws, orthopedics stuffing, enlace strings, and anti-conglutination membrane can all be manufactured, as needed, using this same technique. Our company has studied and researched Polyamide, changing its chemical and physical properties to meet the above requirements. As a result of our research we have: 1. Increased mechanical strength to 170Mpa. 2. Increased biological activities to accelerate bone cell substitution. 3. Extended the degeneration period during the implant. While the PA is degenerating layer by layer, the bone cells grow and take its place. Product Analysis Our Company is researching and currently developing the capability of manufacturing several different kinds of human implant products including Artificial Lumber Disc, Mini-Screws, Suture Anchors, reconstructive dental devices and other PA products. Currently the company has two production lines certified by the GMP regulations. 6 Our Company is constantly analyzing the market needs to develop suitable products. One of the company’s products is currently pending SFDA approval and two products are under clinical tests. Overview of PA Devices and Market in China and Worldwide The demand for medical device equipment has rapidly increased during the last decade. Total market sales have increased more than 15% each year.There are in excess of 5 million cases of bone fractures in the world every year, among which there are over 1 million cases in China.The figures show that about 4 million bone bolts/screws are needed each year. Between 2005 and 2009, the total world-wide sales of clinical equipment and materials are over USD 2 trillion and more than 50% of the sales are related to bio-materials. China’s Market for PA Devices China’s market for PA devices depends on 3 major conditions: - patients - advanced technology level - performance and price of the materials. In the first 50 years of the 21st century, China will have a growing aging population, while the total population in China will continually increase. New and improved medical technologies will be rapidly developed and utilized throughout hospitals in China, and material optimization and product pricing is expected to directly stimulate increased sales. Competitive Analysis Our Company is the only patent holder of PA technologies in China, as well as the only company carrying out Clinical Trials on PA products in China. At this time there are no similar products in this market (bio-degradable internal fixation devices that degrade without acids or other non-naturally occurring substances). Moreover, due to the nature of the regulatory environment, and the requirements and logistics of mounting a clinical trial, it would take any new competitor a minimum of three years to catch up to our lead in this area alone. Factoring in our established relationships with key customers, distributors, and regulators, as well as our ready-to-run production facilities, and our actual advantage is considerable longer than the 3 year regulatory advantage. This represents an invaluable window in which to firmly entrench our company as the preferred purveyor of self-reinforced, absorbable biodegradable PA components in the Chinese health care environment. To reiterate, our company and product line offer several critical competitive advantages, specifically: ● There are no similar patent registrations in China. ● Our initial product, the PA Screw, has completed 100% of the required clinical trials, with a 100% success rate, and now await the formality of SFDA approval. ● We are the only company qualified and permitted to conduct clinical trials of other PA products by China’s SFDA. ● We have a timing advantage over other companies in China, which would have to go through the preclinical testing before they could even apply for a permit to conduct actual clinical trials. ● Under existing regulation structure, it will take at least 3 years for any competitor’s clinical trials to be completed, and total of 7 or more years to reach the point where we are now. Specific Competition Competition in the medical implant device industry is intense both in China and in global markets. In orthopedics, ABMT’s principal competitors are the numerous companies that sell metal implants. ABMT competes with the manufacturers and marketers of metal implants by emphasizing the ease of implantation of the Company’s Self-Reinforced, Bio-absorbable, Brady-degradable implants, the cost effectiveness of such products, and the elimination of risks associated with the necessity of performing removal surgeries frequently required with less modern products. 7 Within the resorbable implant market, ABMT is competing with other manufacturers of resorbable internal fixation devices primarily on the basis of the physiological strength of ABMT’s polymers and the length of the strength retention time demonstrated by ABMT’s formulations. In order to replace the widely-used metal components, the new materials must meet numerous bioconsistency and mechanical-consistency requirements. Furthermore, they must also exhibit specific properties with respect to bio-activities, degradability, and controllable degradation speed. Although many macromolecule materials are degradable inside human body, relatively few provide the physical characters required for fracture fixation. Our primary competition will be the generation-one and generation-two counterparts, which, despite their functional inferiority, enjoy the benefit of familiarity and an established manufacturing and marketing base. This competition comes from a number of entrenched players worldwide, including Acumed, Biomet, Inc., Conmed Corp., Encore Orthopedics, Exactech, Inc., Johnson & Johnson, DePuy, Inc., Medtronic Sofamor Danek, Inc., Orthofix International N.V., Smith and Nephew Plc, Stryker Corp., Synthes, Inion, Ltd. and others. Although many of these competitors have substantially greater resources upon which to draw, we are confident that the technological superiority of the more forward-looking product will ultimately equalize the playing field by orthopaedic innovation. For the past 20 years, titanium has been the most widely used, and the most expensive material for fixing fractures (in both elective and emergency surgery). Although metal exhibits the desired strength and rigidity to allow the healing process to begin, there are a number of issues associated with using permanent titanium systems. Biodegradable plating systems deliver many of the benefits of their metal counterparts, without the disadvantages. There are a number of marketers and manufacturers of PLA and PLLAthe first generation of Self-degradable, absorbable, orthopedic internal fixation devices in China. (Note: Titanium screws cost as much as $2200.) Competing products and prices in China (screw) Producer Origin Brand Price (USD/PC) Arthrex Germany/USA Arthrex Conmed USA Linvatec Bionx Finland Biofix Gunze Japan Grandfix Takiron Japan Fixsorb Dikang China (PDLLA) ABMT: China ABMT Other foreign companies that produce PLA, PLLA or titanium, stainless products, but have less marketing in China are: • DePuy (Johnson & Johnson) • Medtronic • Stryker • Zimmer • Smith & Nephew • Biomet • Conmed • Inion 8 Product advantage and Market Opportunity: - There are no similar patent registrations in China. - We are the only company qualified and permitted to take clinical trials by China SFDA. - We have a timing advantage over other companies in China which would have to go through the preclinical testing for the SFDA permit on Clinical Trials. - Under existing regulation by SFDA, it will take at least 3-5 years to complete clinical trials for a new product similar to the Company’s PA Screw, which has finished all required clinical trials. Product Comparisons Among many other advantages, a main advantage of ABMT’s proprietary PA technology is the elimination of the need for secondary surgery to remove an implantation device. Implant removal belongs to the most common elective orthopaedic procedures in industrial countries. In children, implant removal may be necessary to remove implants early to avoid disturbances to the growing skeleton, to prevent their bony immuring making later removal technically difficult or impossible, and to allow for planned reconstructive surgery after skeletal maturation (e.g., in case of hip dysplasia). In adults, pain, soft tissue irritation, the resumption of strenuous activities or contact sports after fracture healing, and the patient's demand are typical indications for implant removal in clinical practice. However, implant removal requires a second surgical procedure in scarred tissue, and poses a risk for nerve damage and re-fractures. (cite: Hanson et al. BMC Musculoskeletal Disorders 2008) PHYSICAL COMPARISON Metal PLLA ABMT’s PA devices Strength Excellent Weak Superior to PLLA Unit Cost High Low Lowest Processability Good Good Good Modulus of Elasticity Low: may cause infection, may cause second fracture Moderate to Quite Fragile Excellent Self-Reinforced No Yes, but degradation starts too quickly Yes Self-Resorbable No1 Yes, but initial degradation too fast in first few weeks. Initial strength down to 10~20Mpa in 4 weeks (close to osteoporosis) Yes: unchanged during first 12 weeks, hardness remains 70% min through week 20. Stretchability Strong 50~60 Mpa 170 Mpa (min) Bone Healing Bone mineral density decrease averages 18% Bone mineral density decrease averages 7-10% Bone mineral density decrease less than 5% Implant Failure Rate High to Medium Medium to Low Very Low Need for Repeat Surgery As Required2 Only if failure(second fracture) No 1 Titanium and aluminum has been traced in serum and hair of 16 of 46 patients after receiving titanium implants. (cite: Kasai Y, Iida R, Uchida A: Metal concentrations in the serum and hair of patients with titanium alloy spinal implants.) 2 Implant removal belongs to the most common elective orthopaedic procedures in the industrial countries. In a frequently cited Finnish study, implant removal contributed to almost 30% of all planned orthopaedic operations, and 15% of all operations.(cite: Bostman O, Pihlajamaki H: Routine implant removal after fracture surgery: a potentially reducible consumer of hospital resources in trauma units.) Towards the end of the last century, spinal and orthopedic implants evolved towards progressively stronger and stiffer devices, as it was presumed that increased construct rigidity would optimize the biological milieu and provide more rapid and robust healing and arthrodesis. For the past 20 years, titanium has been the most widely used, and the most expensive material for fixing fractures (in both elective and emergency surgery). More than 1,000 tons (2.2 million pounds) of titanium devices of every description and function are implanted in patients worldwide each year. Although metal exhibits the desired strength and rigidity to allow the healing process to begin, there are a number of issues associated with using permanent titanium systems. Biodegradable systems deliver many of the benefits of their metal counterparts, without the disadvantages: 9 METAL ABMT’s PA devices Cranial Growth • Growth restriction • Intracranial implant migration • Stimulation of growth leading to better bone healing Accumulation of Metal in tissues Yes No Adverse Effect • Many necessitate removal operation either for mechanical strength of the overall structure • majority of implant failures occur at the bone-screw interface with screw pullout being the most common mechanistic cause of construct failure • should the bone fail to heal, these micromotions will persist and cause the metallic screw to oscillate within the far softer surrounding bone interface None Stiffness for optimal healing • Too stiff • Stress shielding can result in bone atrophy and degradation • Optimal stiffness/flexibility characteristics to achieve surgical fixation, while conforming to the softer, more pliable bone of the patient Other Effects • Implant palpability • Temperature sensitivity • Occasionally visibility • Could cause trauma in the event of mechanical failure • Imaging and radiotherapyinterference • Potential for crosscontamination • No long-term palpability • No temperature sensitivity • Predictable degradation • Reduced patient trauma • No imaging and radiotherapy interference • No second surgery required Cost of product Cost to hospital: $400-$2200 Cost to hospital: $300 Intellectual Property The Company has been granted one patent for its material by the Chinese Intellectual Property Rights Bureau: Patent no. ZL97119073.9, PRC. This patent also protects the use and manufacturing process of the material. Chinese Patent Title: High molecular human body embedding article and its preparing process product and use Application Number: Application Date: Publication Number: Publication Date: Approval Pub. Date: Granted Pub. Date: International Classification: A61F2/02,A61L27/00,C08L33/00 Applicant(s) Name: Liu Jianyu Address: Inventor(s) Name: Attorney & Agent: Li Zhining Abstract The present invention discloses a macromolecular implant for human body and its preparation process, and relates to the products made up by using said macromolecular implant and their application. Said invented product is made up by using resin fibre through hot-pressing treatment according to the formula provided by said invention, and its strength is high, tenacity is good and its shape can be processed according to the requirement in the period of bone union after implantation, and said implant can be made into the fixation block, eurymeric block, fastening piece and suture for reduction of fracture, and can be started to be degraded from twenty-fourth week after implantation, and can be completely absorbed by human body after 1.5 - 2 years, and its cost is low. 10 Employees As of October 31, 2012, we had 20 employees, with 13employees in R&D and Clinical, Regulatory, 6 employees in General and Administrative and 1 employee in Accounting. There are noemployees in sales and marketing because we are in the SFDA approval stage. We believe that our future success will depend in part on our continued ability to attract, hire and retain qualified personnel. None of our employees are represented by a labor union, and our employee relations have been good. The company’s facilities are located at Block A, Longcheng Tefa Industrial park, Longgang, Shenzhen, China. Availability of new qualified employees Shenzhen is located in the southern part of the Guangdong Province, on the eastern shore of the Pearl River Delta. Neighboring the Pearl River Delta and Hong Kong, Shenzhen's location gives it a geographical advantage for economic development. Shenzhen’s well-built market economy and diversified culture of migration have helped to create the best-developed and most dynamic market economy in China. Shenzhen is China’s first special economic zone.After more than 30 years of development, Shenzhen has grown into a powerful city boasting the highest per capita GDP in China’s mainland. Its comprehensive economic capacity ranks among the top of the country’s big cities.The combined value of imports and exports has remained No.1 for 20 years in China’s foreign trade. Since 1997, China has accelerated the development of higher education and increased enrollment in regular universities and colleges. In 2003, 2.12M students completed their undergraduate courses or graduate courses in China. In 2011, this number is more than tripled to 6.6M. Guangdong has entered a transition period from an elite education to a popularized higher education.The total number of registered students has experienced an annual growth rate of 25%. There are 120 universities and colleges offering higher education in Guangdong province with over 423,000 students graduated in 2012. Combined with graduates from other parts of China, there are over 650,000 job-seeking graduates in total in Guangdong in 2012. 94.65% of the graduates from Guangdong have successfully found their first employment, and 50% of these employments are based in Guangzhou and Shenzhen. Insurance While we are carrying out the Clinical Trials, we do not have any ProductLiability Insurance coverage for the use of our proposed products.We intend to obtain Product Liability Insurance coverage for commercial sale of our products in due course. Government Regulations Our primary target market is the medical community of the People’s Republic of China (PRC).Medical devices manufactured by the Company in China are subject to regulation by the State Food and Drug Administration (“SFDA”) of PRC. The manufacturing facilities are also required to meet China’s Good Manufacturing Practices (“GMP”) standards. The Company’s production facilities are fully compliant with GMP requirements.The Company’s SFDA Application for its PA Screw is under the SFDA Review Process. 11 ITEM 1A. RISK FACTORS Any investment in our Company involves a high degree of risk.You should consider carefully the following information, together with the other information contained in this Report, before you decide to buy our Stock.If one or more of the following events actually occurs, our business will suffer, and as a result our financial condition or results of operations will be adversely affected.In this case, you could lose all or part of your investment in our Stock. We are engaged in the development, manufacture and marketing of self-reinforced, absorbable bio-degradable polyamide (“PA”) screws, rods, and binding wires for fixation on human fractured bones. These are screws, rods and wires that can be used to repair bone and cartilage damage which dissolve after time. The following are material risks that we face.If any of these risks occur, our business, our ability to achieve revenues, our operating results and our financial condition could be seriously harmed. Risk Factors Related to the Business of the Company We have a limited operating history and our financial results are uncertain. We have a limited history and face many of the risks inherent to a new business. As a result of our limited operating history, it is difficult to accurately forecast our potential revenue. Our revenue and income potential is unproven and our business model is still emerging. Therefore, there can be no assurance that we will provide a return on investment in the future. An Investor in our Company must consider the challenges, risks and uncertainties frequently encountered in the establishment of new technologies, products and processes in emerging markets and evolving industries. These challenges include our ability to: ● execute our business model; ● create brand recognition; ● manage growth in our operations; ● create a customer base in a cost-effective manner; ● retain customers; ● access additional capital if and when required; and ● attract and retain key personnel. There can be no assurance that our business model will be successful or that it will successfully address these and other challenges, risks and uncertainties. We may need additional funding in the future, and if we are unable to raise capital on acceptable terms when needed, we may be forced to delay, reduce or eliminate our product development programs, commercial efforts, or sales efforts. Developing products and processes, conducting clinical trials, seeking approvals for such products from regulatory authorities, establishing manufacturing capabilities and marketing developed products is costly. We may need to raise additional capital in the future in order to execute our business plan and fund the development and commercialization of our products. 12 We may need to finance future cash needs through public or private equity offerings, debt financings or strategic collaboration and possible licensing arrangements. To the extent that we raise additional funds by issuing equity securities, our shareholders will experience dilution. In addition, debt financing, if available, may involve restrictive covenants and may result in high interest expense. If we raise additional funds through collaboration and licensing arrangements, it may be necessary to relinquish some rights to our products, processes and technologies or our development projects or to grant licenses on terms that are not favorable to us. We cannot be certain that additional funding will be available on acceptable terms, or at all. If adequate funds are not available from the foregoing sources, we may consider additional strategic financing options, including sales of assets, or we may be required to delay, reduce the scope of, or eliminate one or more of our research or development programs or curtail some of our commercialization efforts of our operations. We may seek to access the public or private equity markets whenever conditions are favorable, even if we do not have an immediate need for additional capital. We may fail to deliver commercially successful new products, processes, and treatments. Our PA screws have completed clinical trials, however our PA Binding Wires are under clinical trials and our PA mini-screws are under animal test. We therefore do not currently have completed clinical trial results for our PA Binding Wires or PA mini-screws, and our products may not perform as anticipated. The development of commercially viable new products and processes, as well as the development of additional uses for existing products and processes is critical to our ability to generate sales and/or sell the rights to manufacture and distribute our products. Developing new products is a costly, lengthy and uncertain process. A new product candidate can fail at any stage of the process, and one or more late-stage product candidates could fail to receive regulatory approval. New product candidates may appear promising in development but, after significant investment, fail to reach the market or have only limited commercial success. This, for example, could be as a result of efficacy or safety concerns, inability to obtain necessary regulatory approvals, difficulty or excessive costs to manufacture, erosion of patent term as a result of a lengthy development period, infringement of patents or other intellectual property rights of others or inability to differentiate the product adequately from those with which it competes. The commercialization of products under development may not be profitable. In order for the commercialization of our product candidates to be profitable, our products must be cost-effective and economical to manufacture on a commercial scale. Furthermore, if our products and processes do not achieve market acceptance, we may not be profitable. Subject to regulatory approval, we expect to incur significant development, sales, marketing and manufacturing expenses in connection with the commercialization of our new product candidates. Even if we receive additional financing, we may not be able to complete planned clinical trials and the development, manufacturing and marketing of any or all of our product candidates. Our future profitability may depend on many factors, including, but not limited to: ● the costs of filing, prosecuting, defending and enforcing any patent claims and other intellectual property rights; ● the costs of establishing sales, marketing and distribution capabilities; ● the effect of competing technological and market developments; and ● the terms and timing of any collaborative, licensing and other arrangements that we may establish. ● Even if we receive regulatory approval for our product candidates, we may not earn significant revenues from such products. To the extent that we are not successful in commercializing our products, our revenues will suffer, we will incur significant losses and the value of your investment will be negatively affected. 13 We may engage in strategic transactions that fail to enhance stockholder value. From time to time, we may consider possible strategic transactions, including the potential acquisitions or licensing of products or technologies or acquisition of companies, and other alternatives with the goal of maximizing stockholder value. We may never complete a strategic transaction, and in the event that we do complete a strategic transaction, implementation of such transactions may impair stockholder value or otherwise adversely affect our business. Any such transaction may require us to incur non-recurring or other charges and may pose significant integration challenges and/or management and business disruptions, any of which could harm our results of operation and business prospects. Our business is heavily regulated by governmental authorities, and failure to comply with such regulation or changes in such regulations could negatively impact our financial results. We must comply with a broad range of regulatory controls on the testing, approval, manufacturing and marketing of our products in the People’s Republic of China, that affect not only the cost of product development but also the time required to reach the market and the uncertainty of successfully doing so. Our primary target market is the medical community of the People’s Republic of China. Medical devices manufactured by the Company in China are subject to regulation by the State Food and Drug Administration (“SFDA”) of the PRC. The manufacturing facilities are also required to meet China’s Good Manufacturing Practices (“GMP”) standards. The SFDA have increased their focus on safety when assessing the benefit risk/balance of medical products in the context of not only initial product approval but also in the context of approval of additional indications and review of information regarding marketed products. Stricter regulatory controls also heighten the risk of changes in product profile or withdrawal by regulators on the basis of post-approval concerns over product safety, which could reduce revenues and can result in product recalls and product liability lawsuits. There is also greater regulatory scrutiny, on advertising and promotion and in particular on direct-to-consumer advertising. The Company’s production facilities are fully compliant with GMP requirements.While the Company has not yet received SFDA approval for its products, we are in progress of achieving this goal. The regulatory process is uncertain, can take many years, and requires the expenditure of substantial resources.In particular, proposed medical product regulations require substantial time and resources to satisfy.We may never obtain regulatory approval for some of our products. Manufacturers of medical devices for marketing in China are required to adhere to GMP requirements. Enforcement of GMP requirements has increased significantly in the last several years and the SFDA has publicly stated that compliance will be more strictly scrutinized. From time to time the SFDA has made changes to the GMP and other requirements that increase the cost of compliance. Changes in existing laws or requirements or adoption of new laws or requirements could have a material adverse effect on the company’s business, financial condition and results of operations. There can be no assurance that the company will not incur significant costs to comply with applicable laws and requirements in the future or that applicable laws and requirements will not have a material adverse effect upon the company’s business, financial condition and results of operations. We may not be able to gain or sustain market acceptance for our services and products. Failure to establish a brand and presence in the marketplace on a timely basis could adversely affect our financial condition and results of operations. Moreover, there can be no assurance that we will successfully complete our development and introduction of new products or product enhancements or that any such products or processes will achieve acceptance in the marketplace. We may also fail to develop and deploy new products and product enhancements on a timely basis. 14 The market for products and services in the pharmaceuticals industry is highly competitive, and we may not be able to compete successfully. We intend to operate in highly competitive markets. We will likely face competition both from proprietary products of large international manufacturers and producers of competing screws or PLA, PLLA or titanium, stainless products (the first generation of self-degradable, absorbable, orthopaedic internal fixation devices in China). Most of the competitors in the industry have longer operating histories and significantly greater financial, technical, marketing and other resources than us, and may be able to respond more quickly than we can to new or changing opportunities and customer requirements. Also, many competitors have greater name recognition and more extensive customer bases that they can leverage to gain market share. Such competitors are able to undertake more extensive promotional activities, adopt more aggressive pricing policies and offer more attractive terms to purchasers than we can. Significant product innovations, technical advances or the intensification of price competition by competitors could adversely affect our operating results. We cannot predict the timing or impact of competitive products or their potential impact on sales of our products. If any of our major products or processes were to become subject to a problem such as unplanned loss of patent protection, unexpected side effects, regulatory proceedings, publicity affecting doctor or patient confidence or pressure from competitive products and processes, or if a new, more effective treatment should be introduced, the adverse impact on our revenues and operating results could be significant. We are dependent on the services of key personnel and failure to attract qualified management could limit our growth and negatively impact our results of operations. We are highly dependent on the principal members of our management and our Scientific Advisory Board (SAB). We will continue to depend on operations management personnel with biomedical and scientific industry experience. At this time, we do not know of the availability of such experienced management personnel or how much it may cost to attract and retain such personnel. The loss of the services of any member of senior management or the inability to hire experienced operations management personnel could have a material adverse effect on our financial condition and results of operations. If physicians and patients do not accept our current or future products or processes, we may be unable to generate significant additional revenue, if any. The products and processes that we may develop or acquire in the future, may fail to gain market acceptance among physicians, health care payors, patients and the medical community.Physicians may elect not to recommend these treatments for a variety of reasons, including: ● timing of market introduction of competitive products; ● lower demonstrated clinical safety and efficacy compared to other products; ● lack of cost-effectiveness; ● lack of availability of reimbursement from managed care plans and other third-party payors; ● lack of convenience or ease of administration; ● prevalence and severity of adverse side effects, if any; ● other potential advantages of alternative treatment methods; and ● ineffective marketing and distribution support. If our products and processes fail to achieve market acceptance, we would not be able to generate significant revenue. 15 We are exposed to the risk of liability claims, for which we do not have adequate insurance. Since we participate in the biomedical industry, we may be subject to liability claims by employees, customers, end users and third parties. While we are carrying out the Clinical Trials, we do not have any Product Liability Insurance coverage for the use of our proposed products. We intend to obtain Product Liability Insurance coverage for commercial sale of our products in due course; however, there can be no assurance that any liability insurance we purchase will be adequate to cover claims asserted against us or that we will be able to maintain such insurance in the future. We intend to adopt or have adopted prudent risk management programs to reduce these risks and potential liabilities; however, there can be no assurance that such programs, if and when adopted, will fully protect us. Adverse rulings in any legal matters, proceedings and other matters could have a material adverse effect on our business. Unanticipated Side Effects from our Products Pre-clinical and clinical trials are conducted during the development of potential products and other treatments to determine their safety and efficacy for use by humans. Notwithstanding these efforts, when our treatments are introduced into the marketplace, unanticipated side effects may become evident. Manufacturing, marketing, selling and testing our products under development, entails a risk of product liability claims. We could be subject to product liability claims in the event that our products, processes, or products under development fail to perform as intended. Even unsuccessful claims could result in the expenditure of funds in litigation and the diversion of management time and resources, and could damage our reputation and impair the marketability of our products and processes. While we plan to maintain liability insurance for product liability claims, we may not be able to obtain or maintain such insurance at a commercially reasonable cost. If a successful claim were made against us, and we don’t have insurance or the amount of insurance was inadequate to cover the costs of defending against or paying such a claim or the damages payable by us, we would experience a material adverse effect on our business, financial condition and results of operations. Ability to Obtain Future Approvals There can be no assurance that the Company will be able to obtain any further clearances or approvals, if required, to market its products for their intended uses on a timely basis, if at all. Moreover, regulatory approvals, if granted, may include significant limitations on the indicated uses for which a product may be marketed. Delays in the receipt of, or the failure to obtain such clearances or approvals, the need for additional clearances or approvals, the loss of previously received clearances or approvals, unfavorable limitations or conditions of approval, or the failure to comply with existing or future regulatory requirements could have a material adverse effect on the Company’s business, financial condition and results of operations. Our success depends on our ability to protect our proprietary technology. Our success depends, to a significant degree, upon the protection of our proprietary technology. Legal fees and other expenses necessary to maintain appropriate patent protection could be material. Insufficient funding may inhibit our ability to maintain such protection. Additionally, if we must resort to legal proceedings to enforce our intellectual property rights, the proceedings could be burdensome and expensive, and could involve a high degree of risk to our proprietary rights if we are unsuccessful in, or cannot afford to pursue, such proceedings. As patent positions of biotechnology companies are highly uncertain and involve complex legal and factual questions, future patents may not be granted, and any such future patents granted to us may not prevent other companies from developing competing products or ensure that others will not be issued patents that may prevent the sale of our products or require licensing and the payment of significant fees or royalties. Furthermore, to the extent that: (i) any of our future products or methods are not patentable; (ii) such products or methods infringe upon the patents of third parties; or (iii) our patents or future patents fail to give us an exclusive position in the subject matter to which such patents relate, we will be adversely affected. We may be unable to avoid infringement of third-party patents and may have to obtain a license, or defend an infringement action and challenge the validity of such patents. A license may be unavailable on terms and conditions acceptable to us, if at all. Patent litigation is costly and time consuming, and we may be unable to prevail in any such patent litigation or devote sufficient resources to even pursue such litigation. If we do not obtain a license under such patents, are found liable for infringement and are not able to have such patents declared invalid, we may be liable for significant monetary damages, encounter significant delays in bringing products to market or may be precluded from participating in the manufacture, use or sale of products requiring such licenses. 16 We may also rely on trade secrets and contract law to protect certain of our proprietary technology.There can be no assurance that such contracts will not be breached, or that if breached, we will have adequate remedies.Furthermore, there can be no assurance that any of our trade secrets will not become known or independently discovered by third parties. Our patent does not protect our intellectual property in the United States The Company plans to seek approval for clinical testing and marketing on a worldwide basis, including US FDA approval for testing and marketing in the United States of America, and there is no guaranty that we will obtain any such approval. While the Company currently holds a patent originating in China, the patent does not protect our intellectual property in the United States, and the company is unsure of the validity of the patent in other countries. Our future growth may be inhibited by the failure to implement new technologies. Our future growth is partially tied to our ability to improve our knowledge and implementation of biomedical technologies.The inability to successfully implement commercially viable biomedical technologies in response to market conditions in a manner that is responsive to our customers’ requirements could have a material adverse effect on our business. We are operating at a Net Loss The Company has an accumulated deficit of $3,682,008 at October 31, 2012, that includes a net loss of $758,525 for the year ended October 31, 2012. We are in Clinical Trial phase and do not have a SFDA permit to produce, market or sell in China. We therefore do not have any revenue from inception to October 31, 2012, but have to incur operating expenses for the upkeep of the Company and the clinical trials. Going Concern The Company’s total current liabilities exceed its total current assets by $2,369,478 and the Company used cash in operations of $609,835. These factors raise substantial doubt about our ability to continue as a going concern. In view of the matters described above, recoverability of a major portion of the recorded asset amounts shown in the accompanying balance sheet is dependent upon continued operations of the Company, which in turn is dependent up the Company’s ability to raise additional capital, obtain financing and succeed in its future operations. The financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. Risks Related To Our Stock Although the Company is a public, reporting company, traded on the “Over-the-Counter Quotation Board,” under the symbol ABMT, there is no public trading market for our stock, which will impede your ability to sell our shares. Currently, there is no trading market for our common stock, and there can be no assurance that such a market will commence in the future. There can be no assurance that an Investor will be able to liquidate his or her investment without considerable delay, if at all. If a trading market does commence, the price may be highly volatile. Factors discussed herein may have a significant impact on the market price of our shares. Moreover, due to the relatively low price of our securities that are listed, many brokerage firms may not effect transactions in our stock if a market is established. Rules enacted by the SEC increase the likelihood that most brokerage firms will not participate in a potential future market for our stock. Those rules require, as a condition to brokers effecting transactions in certain defined securities (unless such transaction is subject to one or more exemptions), that the broker obtain from its customer or client a written representation concerning the customer’s financial situation, investment experience and investment objectives. Compliance with these procedures tends to discourage most brokerage firms from participating in the market for certain low-priced securities. 17 Broker-dealers often decline to trade in OTCQB stocks given the market for such securities are often limited, the stocks are more volatile, and the risk to investors is greater.These factors may reduce the potential market for our trading stock by reducing the number of potential investors.This may make it more difficult for Investors to sell shares to third parties or to otherwise dispose of their shares. If we are unable to pay the costs associated with being a public, reporting company, we may not be able to continue trading on the Over the Counter Quotation Board and/or we may be forced to discontinue operations. We have significant costs associated with being a public, reporting company, which may raise substantial doubt about our ability to continue trading on the OTCQB and/or continue as a going concern.Our ability to continue trading on the OTCQB and/or continue as a going concern will depend on positive cash flow, if any, from future operations and on our ability to raise additional funds through equity or debt financing.If we are unable to achieve the necessary product sales or raise or obtain needed funding to cover the costs of operating as a public, reporting company, our listed stock may be deleted from the OTCQB and/or we may be forced to discontinue operations. We have the right to issue additional stock without the consent of stockholders.This would have the effect of diluting investors’ ownership and could decrease the value of their investment. Our listed stock is governed under The Securities Enforcement and Penny Stock Reform Act of 1990. The Securities Enforcement and Penny Stock Reform Act of 1990 requires additional disclosure relating to the market for penny stocks in connection with trades in any stock defined as a penny stock.The Commission has adopted regulations that generally define a penny stock to be any equity security that has a market price of less than $5.00 per share, subject to certain exceptions.Such exceptions include any equity security listed on NASDAQ and any equity security issued by an issuer that has (i) net tangible assets of at least $2,000,000, if such issuer has been in continuous operation for three years, (ii) net tangible assets of at least $5,000,000, if such issuer has been in continuous operation for less than three years, or (iii) average annual revenue of at least $6,000,000, if such issuer has been in continuous operation for less than three years.Unless an exception is available, the regulations require the delivery, prior to any transaction involving a penny stock, of a disclosure schedule explaining the penny stock market and the risks associated therewith. Non-Diversification. The success of the Company depends primarily upon the development, manufacture, and marketing of self-reinforced, absorbable bio-degradable polyamide (“PA”) screws, rods, and binding wires for fixation on human fractured bones. If the Company is unable to generate revenue from this business line, then we will have little or no other source of income. We have No Control over General Economic Conditions The financial success of our Company may be sensitive to adverse changes in general economic conditions, such as recession, inflation, unemployment and interest rates, and such changing conditions could reduce demand in the marketplace for THE COMPANY’s products. Although we believe that the increase in demand from China as a result of an aging population will insulate the Company from such reduction in demands, we have no control over economic changes. The forward looking statements contained in this Report may prove incorrect. This report contains certain forward-looking statements, including among others:(i) anticipated trends in our financial condition and results of operations; (ii) our business strategy for expanding distribution; and (iii) our ability to distinguish ourselves from our current and future competitors.These forward-looking statements are based largely on our current expectations and are subject to a number of risks and uncertainties.Actual results could differ materially from these forward-looking statements.In addition to the other risks described elsewhere in this “Risk Factors” discussion, important factors to consider in evaluating such forward-looking statements include: (i) changes to external competitive market factors or in our internal budgeting process which might impact trends in our results of operations; (ii) anticipated working capital or other cash requirements; (iii) changes in our business strategy or an inability to execute our strategy due to unanticipated changes in the biomedical industry; and (iv) various competitive factors that may prevent us from competing successfully in the marketplace.In light of these risks and uncertainties, many of which are described in greater detail elsewhere in this “Risk Factors” discussion, there can be no assurance that the events predicted in forward-looking statements contained in this Report will, in fact, transpire. 18 THE FOREGOING LIST OF RISK FACTORS DOES NOT PURPORT TO BE A COMPLETE ENUMERATION OR EXPLANATION OF THE RISKS INVOLVED IN AN INVESTMENT IN THE COMPANY. PROSPECTIVE INVESTORS SHOULD READ THIS ENTIRE REPORT CAREFULLY AND CONSULT WITH THEIR OWN LEGAL, TAX AND FINANCIAL ADVISERS BEFORE DECIDING TO INVEST IN THE COMPANY. NO ASSURANCE CAN BE MADE THAT PROFITS WILL BE ACHIEVED OR THAT SUBSTANTIAL LOSSES WILL NOT BE INCURRED. ITEM 1B.UNRESOLVED STAFF COMMENTS There are no unresolved comments from the SEC. ITEM 2.PROPERTIES None. ITEM 3.LEGAL PROCEEDINGS Currently we are not involved in any pending litigation or legal proceeding. ITEM 4.MINE SAFETY DISCLOSURE Not applicable. ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Only a limited market exists for our securities. There is no assurance that a regular trading market will develop, or if developed, that it will be sustained. Therefore, a shareholder in all likelihood will be unable to resell his securities in our company. Furthermore, it is unlikely that a lending institution will accept our securities as pledged collateral for loans unless a regular trading market develops. Our company's securities are traded on the world's largest electronic interdealer quotation system “OTCQB”operated by the OTC Markets Group under the symbol “ABMT”. Fiscal Quarter High Bid Low Bid Fourth Quarter 08-01-12 to 10-31-12 $ $ Third Quarter 05-01-12 to 07-31-12 $ $ Second Quarter 02-01-12 to 04-30-12 $ $ First Quarter 11-01-11 to 01-31-12 $ $ Fiscal Quarter High Bid Low Bid Fourth Quarter 08-01-11 to 10-31-11 $ $ Third Quarter 05-01-11 to 07-31-11 $ $ Second Quarter 02-01-11 to 04-30-11 $ $ First Quarter 11-01-10 to 01-31-11 $ $ 19 Shareholders At October 31, 2012, we had 34 shareholders of record of our common stock, including shares held by brokerage clearing houses, depositories or otherwise in unregistered form. We have no outstanding options or warrants, or other securities convertible into, common equity. Dividend Policy We have not declared any cash dividends. We do not intend to pay dividends in the foreseeable future, but rather to reinvest earnings, if any, in our business operations. Section 15(g) of the Securities Exchange Act of 1934 Our shares are covered by section 15(g) of the Securities Exchange Act of 1934, as amended that imposes additional sales practice requirements on broker/dealers who sell such securities to persons other than established customers and accredited investors (generally institutions with assets in excess of $5,000,000 or individuals with net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouses). For transactions covered by the Rule, the broker/dealer must make a special suitability determination for the purchase and have received the purchaser's written agreement to the transaction prior to the sale. Consequently, the Rule may affect the ability of broker/dealers to sell our securities and also may affect your ability to sell your shares in the secondary market. Section 15(g) also imposes additional sales practice requirements on broker/dealers who sell penny securities. These rules require a one-page summary of certain essential items. The items include the risk of investing in penny stocks in both public offerings and secondary marketing; terms important to in understanding of the function of the penny stock market, such as “bid” and “offer” quotes, a dealers “spread” and broker/dealer compensation; the broker/dealer compensation, the broker/dealers duties to its customers, including the disclosures required by any other penny stock disclosure rules; the customers rights and remedies in causes of fraud in penny stock transactions; and, the FINRA's toll free telephone number and the central number of the North American Administrators Association, for information on the disciplinary history of broker/dealers and their associated persons. Securities authorized for issuance under equity compensation plans We have no equity compensation plans and accordingly we have no shares authorized for issuance under an equity compensation plan. Status of our public offering On February 2, 2007, the Securities and Exchange Commission declared our Form SB-2 Registration Statement effective, file number 333-139986, permitting us to offer up to 2,000,000 shares of common stock at $0.10 per share. There was no underwriter involved in our public offering. On April 30, 2007, we completed our public offering by raising $51,140. We sold 511,400 shares of our common stock at an offering price of $0.10 per share to 51 persons. 20 ITEM 6. SELECTED FINANCIAL DATA We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information under this item. ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This section of the report includes a number of forward-looking statements that reflect our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like: believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events. You should not place undue certainty on these forward-looking statements, which apply only as of the date of this annual report. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical results or our predictions. Overview The following discussion is an overview of the important factors that management focuses on in evaluating our businesses, financial condition and operating performance and should be read in conjunction with the financial statements included in this Annual Report on Form 10-K. This discussion contains forward-looking statements that involve risks and uncertainties. Actual results could differ materially from those anticipated in these forward looking statements as a result of any number of factors, including those set forth in this Annual Report on Form 10-K, and elsewhere in our other public filings. Factors that may cause actual results, our performance or achievements, or industry results to differ materially from those contemplated by such forward-looking statements include without limitation: 1. The company's lack of funds in new R&D, especially in clinical testing; 2. The company's lack of funds in new equipment and the utilization of the production process after SFDA approval; 3. The company may need to seek funding through such vehicles as convertible notes and warrants, private placements, and/or convertible debentures; 4. The company needs funding for marketing and network build-up; 5. The company plans to seek approval for clinical testing and marketing on a worldwide basis, including US FDA approval for testing and marketing in the United States of America, and there is no guaranty that we will obtain any such approval; 6. While the company currently holds a patent originating in China, the patent does not protect our intellectual property in the United States, and the company is unsure of the validity of the patent in other countries.However, specific trade secrets are involved in the manufacturing of our product to help protect our technologies, and reverse engineering is unlikely for our types of products and technologies. Additionally, all machinery used to manufacture our products is protected by Chinese patents. The Company is subject to a number of risks similar to other companies in the medical device industry. These risks include rapid technological change, uncertainty of market acceptance of our products, uncertainty of regulatory approval, competition from substitute products from larger companies, the need to obtain additional financing, compliance with government regulations, protection of proprietary technology, product liability, and the dependence on key individuals. All written and oral forward-looking statements made in connection with this Form 10-K that are attributable to us or persons acting on our behalf are expressly qualified in their entirety by these cautionary statements. Given the uncertainties that surround such statements, you are cautioned not to place undue reliance on such forward-looking statements. (please refer to ITEM 1A: Risk Factors). 21 Our Business We are engaged in the business of designing, developing, manufacturing and the planned future marketing of self-reinforced, re-absorbable biodegradable internal fixation devices. Our polyamide materials are protected by Patent no. ZL97119073.9, PRC, issued by the Chinese Intellectual Property Rights Bureau, is used in producing screws, binding wires, rods and related products. These products are used in a variety of applications, which include orthopedic trauma, sports related medical treatment, or cartilage injuries, and reconstructive dental procedures. Our products are biodegradable internal fixation devices which are made of a very unique material called Polyamide ("PA"). Our PA products, such as screws, rods, and binding wires consist of enhanced fibers and high molecular polymers, which are designed to facilitate quick healing of complex fractures in many areas of the human skeletal system. Our products offer a number of significant advantages over existing metal implants and the first generation of degradable implants (i.e. PLLA) for patients, surgeons and other customers including: 1. A notably reduced need for a secondary surgery to remove implant due to post-operative complications, therefore avoiding unnecessary risk and expense on all patient care; 2. Enhancing the performance of the materials by manufacturing them to be easily fitted to each patient, forming an exact fit; 3. Improving the biological activity of materials. Clinical trial results have shown that as PA implants degrade, they promote a progressive shift of load to the new bone creating micro-motion and thereby avoiding bone atrophy due to 'stress shielding'; 4. Reducing the chance of post-operative infection; 5. Effectively controlling the degeneration speed, so that there will be no complications in treating repeat injuries; 6. Ease of post-operative care i.e. no distortion during x-ray imaging; 7. Simple and cost-effective to manufacture. Our products are designed to replace the traditional internal fixation device made of stainless steel and titanium and overcome the limitations of previous generations of products such as PLA and PLLA. Our laboratory statistics show that our PA products have a higher mechanical strength, last longer in degradation ratio and are more evenly absorbed form outer layer inwards as compared with similar materials such as PLA and PLLA. Thus PA allows increased restoration time for bone healing and re-growth. The Company's PA Degradable and Absorbable Screw ("PA Screw") and Degradable and Absorbable Binding Wire ("PA Binding Wire) are currently being tested in human trials under permit from China's State Food and Drug Administration ("SFDA"). As of October 31, 2012, the Company completed 83 successful PA Screw trial cases, and 57 successful PA Binding Wire. Upon the completion of these trials the Company has already exceeded China SFDA’s requirement on PA Screw trial. The Company’s SFDA Application for its PA Screw is in the SFDA Review Process. SFDA Application Process for PA Screws The company first submitted its application for PA Screws to the SFDA in 2008. The application has been withheld by the SFDA pending additional clinical trial cases. This is due to the amended SFDA regulations, which unlike previous regulations require the applicant to specify the position on the body where the clinical trial is carried out. Our amended SFDA application has specified the ankle fracture as the body part of our clinical trial. This is because bones around this part carry most of the body weight. As of October 31, 2011, we have completed all additional clinical trials required by the SFDA with 100 percent success rate. As of October 31, 2012, the company’s SFDA Application is under the SFDA Review Process. Furthermore, we anticipate that following the SFDA final approval, the company should be earning revenues in the same quarter that its application is approved. However, we are not able to anticipate the timeline of the SFDA Review Process. The company is also looking forward to starting the application process for the PA Binding Wires with the SFDA in 2013 provided sufficient funding is in place. Clinical Trials on Other Products Currently, we have been conducting clinical trials for PA Binding Wires at the 6 state level hospitals authorized by the SFDA in cities throughout China, including Nanchang, Changsha, Luoyang, Nanning and Tianjin. We have successfully completed all 60 clinical human trial cases required by the SFDA, and we have completed 42 comparison cases. China SFDA regulations require each successful clinical trial case to be accompanied by a trial case that uses a different product for comparison reasons. We intended to start SFDA Application Process for our PA Binding Wires when we complete the remaining 18 comparison cases. 22 The Company has signed a cooperative agreement with The First Affiliated Hospital of Guangdong Pharmaceutical University in Guangzhou, China. Under this cooperative agreement, both parties will join efforts in conducting research and animal tests on Cranio-Maxillofacial Fracture (CMF) Treatment utilizing the Company’s bio-absorbable miniscrews and plates. CMF surgery encompasses the treatment of the face, jaws and skull, including trauma and the correction of facial skeletal deformity. Since the 1980s, titanium plates and screws have been the most commonly used fixation devices in CMF surgery. However concerns of using titanium include bone growth restriction and implant migration through the cranium in children. Also adult patients complain about feeling the metal implants, particularly in cold weather or through thin skin. We believe that utilizing our bio-absorbable mini-screws and plates in CMF surgery will eliminate the problems associated with other treatment types. We have completed the design and production of testing screws, plates and surgical instruments for the forthcoming animal tests. The Company has setup a joint research project with Sichuan University. The Company has completed the design and production of testing mini-screws using its patented PA material. This project is currently under way and the animal test will begin in March 2013. However, there can be no assurance that the company will be able to obtain any further clearances or approvals, if required, to market its products for their intended uses on a timely basis, if at all. Moreover, regulatory approvals, if granted, may include significant limitations on the indicated uses for which a product may be marketed. Delays in the receipt of or the failure to obtain such clearances or approvals, the need for additional clearances or approvals, the loss of previously received clearances or approvals, unfavorable limitations or conditions of approval, or the failure to comply with existing or future regulatory requirements could have a material adverse effect on the Company's business, financial condition and results of operations. Government Regulation Medical implant devices/products manufactured or marketed by the company in China are subject to extensive regulations by the SFDA. Pursuant to the related laws and acts, as amended, and the regulations promulgated there under (the "SFDA Regulations"), the SFDA regulates the clinical testing, manufacture, labeling, distribution and promotion of medical devices. The SFDA also has the authority to request repair, replacement, or refund of the cost of any device manufactured or distributed by the Company. Under the SFDA Regulations, medical devices are classified into three classes (class I, II or III), the basis of the controls deemed necessary by the SFDA to reasonably assure their safety and efficacy. Under the SFDA's regulations, class I devices are subject to general controls [for example, labeling and adherence to Good Manufacturing Practices ("GMP") requirements] and class II devices are subject to general and special controls. Generally, class III devices are those, which must receive premarket approval by the SFDA to ensure their safety and efficacy (for example, life-sustaining, life-supporting and certain implantable devices, or new devices which have not been found substantially equivalent to legally marketed class I or class II devices). The Company is classified as a manufacturer of class III medical devices. Current SFDA enforcement policy prohibits the marketing of approved medical devices for unapproved uses. Before a new device can be introduced into the market in China, the manufacturer generally must obtain SFDA marketing clearance through clinical trials. Since the company is classified as a manufacturer of Class III medical devices, the company must carry out all clinical trials in pre-selected SFDA approved hospitals. Manufacturers of medical devices for marketing in China are required to adhere to GMP requirements. Enforcement of GMP requirements has increased significantly in the last several years and the SFDA has publicly stated that compliance will be more strictly scrutinized. From time to time the SFDA has made changes to the GMP and other requirements that increase the cost of compliance. Changes in existing laws or requirements or adoption of new laws or requirements could have a material adverse effect on the company's business, financial condition and results of operations. There can be no assurance that the company will not incur significant costs to comply with applicable laws and requirements in the future or that applicable laws and requirements will not have a material adverse effect upon the company's business, financial condition and results of operations. Regulations regarding the development, manufacturing and sale of the company's products are subject to change. The company cannot predict the impact, if any, that such changes might have on its business, financial condition and results of operations. 23 Results of Operations The “Results of Operations” discussed in this section merely reflect the information and results of Masterise and Shenzhen Changhua for the period from September 25, 2002 (Shenzhen Changhua’s date of inception) to October 31, 2012. Revenues The Company is in its development stage and does not have any revenue. The management team is continuously looking for fundraising possibilities for product improvement, machinery upgrades, facility expansions, continuous research and development, and sales and marketing preparation. Our facility is located in Shenzhen, China, which is built to meet the GMP standards. Our facility covers about 865 square meters, which includes the combined facilities of offices, laboratories, and workshops. There is one production line for the PA Screw and another production line for the PA Binding Wire. The annual production capabilities of each production line are 100,000 pieces for PA Screw, and 240,000 packs for the PA Binding Wires. Both production lines, at their maximum production capacities are capable of generating approximately $30,000,000 in annual revenue. Estimate current production lines in full capacity 　 Output Quantity (Max.) Price at ex-factory (US$) Total Turnover (US$) PA Screw (piece) PA Binding Wire (pack) 50 　 　 　Total: The Company will market its products through a hybrid sales force comprised of a managed network of independent regional distributors/sales agents (80%) and direct sales representatives (20%) in China. There are two ways the company will generate revenue, 1) through our nationwide and regional distributors and 2) through our direct sales channels. Funding Needs The Company estimates that it will need to raise minimum $1,000,000 over the next 12 months to bring its current products to market, and begin earning revenues.While the Company has no outside sources of funding, the Company’s shareholders have committed to advance the Company funds as needed.There is a Letter of Continuing Financial Support signed between the Company and two of its major shareholders, Titan Technology Development Ltd and Ms. WANG Hui. 24 China's Marketing Analysis and Sales Strategy We have established long term relationships with many hospitals and national distributors in China. Ms. WANG Hui, the Company's CEO, has over 20 years sales experience in medical distribution. She will be in charge of our sales programs. Professor LIU, Shangli, our chief medical advisor for Greater China, is one of the highest ranked orthopedic doctors in China as well as being highly renowned in the rest of the world. He will assist the Company in nationwide product promotion and joint projects with associated academic institutions and medical schools. During product development and clinical trial stages we developed close relationships with many major national hospitals. We expect these relationships to boost our revenue generation following SFDA final approval. In order to better serve our customers, including hospitals, distributors, patients and the general public, the Company will set up Regional Service Offices to provide technical support, product information, and customer aid service. China's market for PA devices depends on 3 major conditions: - Patients - Advanced technology level - Performance and price of the materials The demand for internal fixation medical devices has rapidly increased during the last decade. Total market sales have increased more than 15% each year. There are over 1 million bone fractures in patients in China requiring about 4 million bone bolts/screws each year. Research shows that in the next 10 years, China will have a booming aging population and the population in China will continue to increase. New and improved medical technology will continue to rapidly grow throughout hospitals in China, and material optimization and product pricing is expected to directly stimulate increased sales. The Company has advantages and more opportunities over others competitors due to: - No other similar patent registrations in China. - We are the only company qualified and permitted to perform PA clinical trials by SFDA - We have a timing advantage over other companies in China, which would have to go through the preclinical testing for the SFDA permit on clinical trials. - Under existing regulations by SFDA, it will take at least 3-5 years for clinical trials. 25 Number of Hospitals in China in year 2012 Statistic and Census report by the Ministry of Health of the People's Republic of China. Statistic and Census report by the Ministry of Health of the People's Republic of China (July 2012) July 2012 July 2011 Increase / (Decrease) Total No. of Hospitals Public Hospital Private Hospital Hospital Rating AAA AA 89 A In general, technological advancements and the marketing potential within Asia are the biggest factors in driving significant growth within the global orthopedic devices market. Another major factor that positively influences this market is the growing number of aging baby boomers with active lifestyles. This sector represents a large portion of the total population. Research and Development Research and development costs related to both present and future products are expensed as incurred. Total expenditure on research and development charged to general and administrative expenses for the year ended October 31, 2012, October 31, 2011 and for the period from September 25, 2002 (inception) through October 31, 2012 was $117,916, $19,734 and $256,683 respectively. R&D expenditure for the year ended October 31, 2012 increased considerably compared with previous year. The Company regards R&D activity as the key to maintain its technological advantage and innovation. 26 We believe that Asia holds tremendous growth potential for orthopedic device manufacturers due to its fundamental population advantage. Asia accounts for more than 50 percent of the population in the world, but its share of the global orthopedic devices market is comparatively low at approximately 10 percent. Within the region, Japan contributes to a majority of market revenues, indicating large potential for growth in relatively under-penetrated countries such as China and India. In future periods, we expect research and development expenses to grow as we continue to invest in basic research, clinical trials, product development and in our intellectual property. Facility Renovations In June 2012, the Company has completed renovations at its GMP certified facilities in Shenzhen, China. The facilities were renovated to meet the newly adopted “SFDA Sterilized Medical Devices and Medical Implants Regulation”. The completed renovation has been approved by the SFDA Guangzhou Medical Device Inspection Center. The Company’s facilities now meet the new SFDA standard and exceed the GMP requirements in certain areas. The completed renovation includes: 1. Upgraded existing laboratory to higher level sterilized laboratory to meet the requirement of GMP standard - 100 - 10,000 of < 5uM micro-dust per cube meter.Additional 16% capacity has been added to the central air control system. 2. Upgraded water supply system which will provide the entire modification area with purified water for production, fully compliant with the new SFDA’s guideline. 3. Re-arranged part of the facilities to increase the production capacity. The renovations were completed on time and within budget and the renovated facility was fully validated by the SFDA (Guangzhou). We anticipate increased capability for our PA Screws and Wires production lines, as well as forthcoming new products for research projects and clinical trials. ISO 13485:2003 (YY/T 0287-2003) Certification In December 2012, the Company’s Quality Management System (QMS) has been credited with ISO 13485:2003 certification. The Company’s Quality Management System (QMS) was certified by the Chinese SFDA (Guangdong) to meet YY/T 0287-2003 standard - the Chinese equivalent of ISO 13485:2003. According to the Chinese SFDA regulations, all mainland Chinese medical device manufacturers must establish document, implement and maintain a Quality Management System (QMS). Only the manufacturers with a SFDA certified QMS are allowed to apply for production permits and product registrations. ISO 13485:2003 specifies requirements for a quality management system where an organization needs to demonstrate its ability to provide medical devices and related services that consistently meet customer requirements and regulatory requirements applicable to medical devices and related services. The primary objective of ISO 13485:2003 is to facilitate harmonized medical device regulatory requirements for quality management systems. As a result, it includes some particular requirements for medical devices and excludes some of the requirements of ISO 9001 that are not appropriate as regulatory requirements. Because of these exclusions, organizations whose quality management systems conform to this International Standard cannot claim conformity to ISO 9001 unless their quality management systems conform to all the requirements of ISO 9001. 27 While the Company’s facility and laboratory were under renovation in 2012, the Company had been identifying the processes needed for the Quality Management System and their application throughout the organization. The Company has established its quality objectives, the sequence and interaction of the quality management processes and determined the criteria and methods needed to ensure that both the operation and control of these processes are effective. The QMS was considered to have met its objectives and effectiveness after internal analysis and management reviews. The Company submitted its certification request to the SFDA (Guangdong). Having conducted several on-site examinations in late 2012, the SFDA (Guangdong) accredited our QMS with YY/T 0287-2003/ISO 13485:2003. The SFDA certified QMS will enable the Company to manufacture and market its products once they are approved by the SFDA. Furthermore, Quality Management Systems around the world are generally based on ISO 13485; this certification will help the Company to be accredited in other countries in due course. Finance Costs As of October 31, 2012 and 2011, the Company owed $267,819 and $147,137 respectively to a stockholder - Titan Technology Development Ltd., which is unsecured and repayable on demand. Interest is charged at 7% per annum on the amount owed. As of October 31, 2012 and 2011, the Company owed $827,766 and $520,361 to Chi Fung Yu, $799,019 and $505,781 to Tie Jun Chen (related parties), which are unsecured and repayable on demand. Interest is charged at 7% per annum on the amount owed. Total interest expenses on advances from stockholder accrued for the year ended October 31, 2012 and October 31, 2011 and for the period from September 25, 2002 (inception) through October 31, 2012 are $14,583, $8,422 and $60,437 for Titan Technology Development Ltd. Total interest expenses on advances from following related parties accrued for the year ended October 31, 2012 and October 31, 2011 and for the period from September 25, 2002 (inception) through October 31, 2012 are $40,587, $22,918 and $110,462 for Chi Fung Yu; $40,418, $29,713 and $86,137 for Tie Jun Chen. As of October 31, 2012 and October 31, 2011, the Company owed the following amount respectively to three directors for advances made - $487,165 and $533,981 to Wang Hui, $0 and $5,261 to Kai Gui, $20,230 and $19,225 to Chi Ming Yu. These advances were made on an unsecured basis, repayable on demand and interest free. Imputed interest on the amounts owed to three directors for the year ended October 31, 2012, the year ended October 31, 2011 and the period from September 25, 2002 (inception) through October 31, 2012 respectively is $25,347, $8,267 and $101,456 for Wang Hui; $0, $0 and $23 for Kai Gui; $0, $0 and $56 for Chi Ming Yu. Imputed interest on the amounts owed to a related company for the year ended October 31, 2012, the year ended October 31, 2011 and the period from September 25, 2002 (inception) through October 31, 2012 respectively is $0, $18,793 and $125,463 for Yichen Medical Device Co. Ltd. Imputed interest on the amounts owed to three related parties for the year ended October 31, 2012, the year ended October 31, 2011 and the period from September 25, 2002 (inception) through October 31, 2012 respectively is $0, $0 and $978 for Lau Chi Kin; $0, $0 and $152 for Lau Jin Ding; $0, $0 and $1,363 for Que Feng. 28 Income Tax ABMT was incorporated in the United States and has incurred net operating loss for income tax purposes for 2012 and 2011. ABMT has net operating loss carry forwards for income taxes amounting to approximately $1,119,240 and $895,360 as of October 31, 2012 and 2011 respectively which may be available to reduce future years’ taxable income. These carry forwards, will expire, if not utilized, commencing in 2029. Management believes that the realization of the benefits from these losses appears uncertain due to the Company’s limited operating history and continuing losses. Accordingly, a full, deferred tax asset valuation allowance has been provided and no deferred tax asset valuation allowance has been provided and no deferred tax asset benefit has been recorded. The valuation allowance at October 31, 2012 and 2011 was $380,541 and $304,422 respectively. The net change in the valuation allowance for 2012 was an increase of $76,119. Masterise was incorporated in the BVI and under current law of the BVI, is not subject to tax on income. Shenzhen Changhua was incorporated in the PRC and is subject to PRC income tax which is computed according to the relevant laws and regulations in the PRC. The income tax rate has been 25%. No income tax expense has been provided by Shenzhen Changhua as it is waiting for SFDA approval and it has incurred losses. Net Loss As reflected in the accompanying audited consolidated financial statements, the Company has an accumulated deficit of $3,682,008 at October 31, 2012 that includes a net loss of $758,525 for the year ended October 31, 2012. We are in Clinical Trial phase and do not have a SFDA permit to produce, market or sell in China. We therefore do not have any revenue from inception to October 31, 2012 but have to incur operating expenses for the upkeep of the Company and the clinical trials. Liquidity and Capital Resources We had a working capital deficit of $2,369,478 at October 31, 2012 compared to a working capital deficit of $1,675,568 as of October 31, 2011. Our working capital deficit increased as a result of the fact that we are in clinical trial phase, the company has put all resources to complete the clinical trials. We do not have a SFDA permit to produce, market or sell in China. We had no revenues during the year and that our sole source of financing came in the form of a loan from our related parties and stockholders. Cash Flows Net Cash Used in Operating Activities Net cash used in operating activities was $609,835 in the year ended October 31, 2012. This amount was attributable primarily to the net loss after adjustment for non-cash items, such as depreciation, stock issued for services and imputed interest on advances from directors. Net Cash Used in Investing Activities We recorded $51,387 net cash used in investing activities in the year ended October 31, 2012. This amount reflected purchases of property and equipment, primarily for research and development to our facilities. Net Cash Provided by Financing Activities Net cash provided by financing activities in the year ended October 31, 2012 was $631,026, which represented advances from related parties. 29 Operating Capital and Capital Expenditure Requirements Our ability to continue as a going concern and support the commercialization of current products is dependent upon our ability to obtain additional financing in the near term. We anticipate that such funding will be in the form of equity financing from sales of our common stock. However, there is no assurance that we will be able to raise sufficient funding from the sale of our common stock to fund our business plan should we decide to proceed. We anticipate continuing to rely on advances from our related parties and stockholders in order to continue to fund our business operations. We believe that our existing cash, cash equivalents at October 31, 2012, will be insufficient to meet our cash needs. The management is actively pursuing additional funding and strategic partners, which will enable the Company to implement our business plan, business strategy, to continue research and development, clinical trials or further development that may arise. Going Concern As reflected in the accompanying consolidated financial statements, the Company has an accumulated deficit of $3,682,008 as of October 31, 2012 that includes a net loss of $758,525 for the year ended October 31, 2012.The Company’s total current liabilities exceed its total current assets by $2,369,478 and the Company used cash in operations of $609,835. These factors raise substantial doubt about our ability to continue as a going concern. In view of the matters described above, recoverability of a major portion of the recorded asset amounts shown in the accompanying balance sheet is dependent upon continued operations of the Company, which in turn is dependent up the Company's ability to raise additional capital, obtain financing and succeed in its future operations. The financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. Management has taken steps to revise its operating and financial requirements, which it believes are sufficient to provide the Company with the ability to continue as a going concern. The Company is now pursuing additional funding and potential merger or acquisition candidates, which would enhance stockholders' investment. Management believes that the above actions will allow the Company to continue operations through the next fiscal year. As of October 31, 2012, loans from the Company's stockholder, three directors, a related company and two related parties totaling $2,401,999 were provided to us for use as working capital. Management believes that such financing will allow us to continue operations through the next fiscal year. The Company is also actively pursuing a number of private placements funding which would ensure continued operations. OFF-BALANCE SHEET ARRANGEMENTS We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to our investors. CRITICAL ACCOUNTING POLICIES The preparation of our financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. On an ongoing basis, we evaluate our estimates, including but not limited to those related to income taxes and impairment of long-lived assets. We base our estimates on historical experience and on various other assumptions and factors that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Based on our ongoing review, we plan to adjust to our judgments and estimates where facts and circumstances dictate. Actual results could differ from our estimates. 30 We believe the following critical accounting policies are important to the portrayal of our financial condition and results and require our management's most difficult, subjective or complex judgments, often because of the need to make estimates about the effect of matters that are inherently uncertain. 1. Property and equipment Property and equipment are stated at cost, less accumulated depreciation.Expenditures for additions, major renewals and betterments are capitalized and expenditures for maintenance and repairs are charged to expense as incurred. Depreciation is provided on a straight-line basis, less estimated residual value over the assets estimated useful lives.The estimated useful lives of the assets are 5 years. 2. Long-lived assets In accordance with FASB Codification Topic 360 (ASC Topic 360), “Accounting for the impairment or disposal of Long-Lived Assets", long-lived assets and certain identifiable intangible assets held and used by the Company are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. For purposes of evaluating the recoverability of long-lived assets, the recoverability test is performed using undiscounted net cash flows related to the long- lived assets. The Company reviews long-lived assets to determine that carrying values are not impaired. 3. Fair value of financial instruments FASB Codification Topic 825 (ASC Topic 825), "Disclosure About Fair Value of Financial Instruments," requires certain disclosures regarding the fair value of financial instruments. The carrying amounts of other receivables and prepaid expenses, other payables and accrued expenses, due to a stockholder, directors and related parties approximate their fair values because of the short-term nature of the instruments. The management of the Company is of the opinion that the Company is not exposed to significant interest or credit risks arising from these financial statements. 4. Government grant Government grants are recognized when there is reasonable assurance that the Company complies with any conditions attached to them and the grants will be received. 5. Income taxes The Company accounts for income taxes under the FASB Codification Topic 740-10-25 (“ASC 740-10-25”). Under ASC 740-10-25, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.Under ASC 740-10-25, the effect on deferred tax assets and liabilities of a change in tax rates is recognized as income in the period included the enactment date. 31 6. Research and Development Research and development costs related to both present and future products are expensed as incurred. 7. Foreign currency translation The financial statements of the Company’s subsidiary denominated in currencies other than US $ are translated into US $ using the closing rate method.The balance sheet items are translated into US $ using the exchange rates at the respective balance sheet dates.The capital and various reserves are translated at historical exchange rates prevailing at the time of the transactions while income and expenses items are translated at the average exchange rate for the year.All exchange differences are recorded within equity. RECENT ACCOUNTING PRONOUNCEMENTS There have been no new accounting pronouncements during the year ended October 31, 2012, that are of significance or potentially significance, to us. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information under this item. 32 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA ADVANCED BIOMEDICAL TECHNOLOGIES, INC. AND SUBSIDIARIES (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED FINANCIAL STATEMENTS AS OF OCTOBER 31, 2012 33 ADVANCED BIOMEDICAL TECHNOLOGIES, INC. ("ABMT') AND SUBSIDIARIES (A DEVELOPMENT STAGE COMPANY) CONTENTS Pages Reports of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets F-3 Consolidated Statements of Operations and Comprehensive Loss F-4 Consolidated Statements of Stockholders’ Deficit F-5 Consolidated Statements of Cash Flows F-6 Notes to Consolidated Financial Statements F-7 – F-14 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of: Advanced Biomedical Technologies, Inc. We have audited the accompanying consolidated balance sheets of Advanced Biomedical Technologies, Inc. and subsidiaries (a development stage company), as of October 31, 2012 and 2011, and the related consolidated statements of operations and comprehensive loss, stockholders’ deficit and cash flows for the years ended October 31, 2012 and 2011, and the period from September 25, 2002 (Inception) through October 31, 2012. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Advanced Biomedical Technologies, Inc. and subsidiaries (a development stage company), as of October 31, 2012 and 2011, the results of its operations and its cash flows for the years ended October 31, 2012 and 2011, and the period from September 25, 2002 (Inception) through October 31, 2012 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 9 to the financial statements, the Company’s 2012 operations resulted in a net loss of $758,525, an accumulated deficit of $3,682,008 and a working capital deficiency of $2,369,748 and used cash in operations of $609,835. These factors raise substantial doubt about its ability to continue as a going concern. Management’s plans concerning this matter are also described in Note 9. The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Baker Tilly Hong Kong Limited BAKER TILLY HONG KONG LIMITED Certified Public Accountants Hong Kong February 13, 2013 F-2 ADVANCED BIOMEDICAL TECHNOLOGIES, INC. AND SUBSIDIARIES (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS ASSETS October 31, October 31, CURRENT ASSETS Cash and cash equivalents $ $ Other receivables and prepaid expenses Total Current Assets PROPERTY AND EQUIPMENT, NET DEPOSIT FOR PURCHASE OF PROPERTY AND EQUIPMENT TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Other payables and accrued expenses $ $ Due to directors Due to a stockholder Due to related parties Total Current Liabilities COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' DEFICIT Common stock, $0.00001 par value, 100,000,000 shares authorized,56,574,850 and 56,474,850 shares issued and outstanding as of October 31, 2012 and October 31, 2011 Additional paid-in capital Deferred stock compensation ) ) Accumulated deficit during development stage ) ) Accumulated other comprehensive loss ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these consolidated financial statements. F-3 ADVANCED BIOMEDICAL TECHNOLOGIES, INC. AND SUBSIDIARIES (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS Year ended September 25, 2002 October 31, (Inception) through October 31, 2012 OPERATING EXPENSES General and administrative expenses $ $ $ Depreciation Research and development Total Operating Expenses LOSS FROM OPERATIONS ) ) ) OTHER (EXPENSES) INCOME Government grants - Interest income 94 Interest expense to a stockholder and related parties ) ) ) Imputed interest ) ) ) Others, net 62 ) ) Total Other (Expenses) Income, net ) ) LOSS FROM OPERATIONS BEFORE TAXES ) ) ) Income tax expense - - - NET LOSS ) ) ) Net loss attributable to non-controlling interests - - NET LOSS ATTRIBUTABLE TO ABMT COMMON STOCKHOLDERS ) ) ) OTHER COMPREHENSIVE LOSS Foreign currency translation loss ) ) ) COMPREHENSIVE LOSS ATTRIBUTABLE TO ABMT COMMON STOCKHOLDERS $ ) $ ) $ ) Net loss per share-basic and diluted $ ) $ ) Weighted average number of shares outstanding during the year - basic and diluted The accompanying notes are an integral part of these consolidated financial statements F-4 ADVANCED BIOMEDICAL TECHNOLOGIES, INC. AND SUBSIDIARIES (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ DEFICIT Accumulated deficit Accumulated Common Stock Shares to be issued Stock Additional Deferred during other Non- Number Number subscription paid-in stock development comprehensive controlling of Shares Amount of shares Amount receivable capital compensation stage loss interests Total Stock issued to founders for cash $ - $
